Citation Nr: 1029897	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-23 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for choroiditis, claimed as a 
bilateral eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to May 1951.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran suffered from choroiditis before he entered 
active military service, and this condition was noted on his 
entrance examination.

2.  The evidence does not show that the Veteran's vision 
deteriorated during his active service.  

3.  There is no evidence that the Veteran is currently suffering 
from any bilateral eye condition related to service.  


CONCLUSION OF LAW

The criteria for service connection for choroiditis have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran seeks service connection for choroiditis, which 
is "uveitis affecting the thin pigmented vascular coat of the 
eye extending from the ora serrata to the optic nerve."  Norris 
v. West, 11 Vet. App. 219, 221 (1998) (citing Dorland's 
Illustrated Medical Dictionary 324 (28th ed.1994)).  As there is 
no evidence that the Veteran currently suffers from choroiditis 
or any bilateral eye condition incurred in or aggravated by 
service, however, his claim shall be denied.  

First, the Board acknowledges that the Veteran suffered from 
choroiditis while in service.  A review of the Veteran's service 
treatment records reveals that he suffered from this disability 
before his entering service.  The January 1951 record of 
induction reflects the presence of an eye defect, a May 1951 
clinical abstract notes that his choroiditis was preexisting 
service, and the Veteran acknowledged as much in connection with 
this appeal.  Moreover, an Army ophthalmologist concluded that 
this condition was neither aggravated or improved by the 
Veteran's active service.  The Veteran was separated from service 
on account of his defective vision.  

Pursuant to VA laws and regulations, a Veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto, and was not aggravated 
by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  VA's 
General Counsel has held that to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); see 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Temporary or intermittent flareups during service of a 
preexisting injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993).

While the Veteran suffered from choroiditis prior to his entering 
service, the evidence does not indicate that his active service 
aggravated his condition.  Again, on an examination performed 
shortly before the Veteran's separation, an Army ophthalmologist 
concluded that his condition was not aggravated or improved by 
his active service.  The Veteran's induction physical recorded 
uncorrected vision in his right eye of 20/800 and of 20/50 in his 
left eye.  The later May 1951 examination revealed uncorrected 
vision in the Veteran's right eye of 20/400 and of 20/40 in his 
left.  Based on the ophthalmologist's report and the record of 
the Veteran's vision, the Board thus finds that the eye condition 
existed prior to service and it did not increased in severity 
during service.  

Further, aside from old chorioretinal scars and vitreous floaters 
(the latter of which is not suggested as related to service) 
there is no evidence that the Veteran is currently suffering from 
choroiditis or any other bilateral eye condition.  Concurrent 
with his September 2003 claim, the Veteran submitted records of 
his private optical treatment.  In November 1954, the Veteran's 
doctor - a Mr. A.D. Ruedemann, M.D. - wrote that he treated the 
Veteran for an old area of chorioretinitis in May 1952.  
Following hospitalization and cortisone therapy, Dr. Ruedemann 
wrote that there were no areas of activity in either eye at a 
subsequent July 1952 evaluation.  

The Veteran also submitted records of his treatment from St. 
Luke's Cataract and Laser Institute in Florida.  These records do 
not reflect a diagnosis of choroiditis or a chronic eye 
condition.  

A review of the Veteran's VA outpatient treatment records from 
September 2002 to September 2005 does not show complaints of or 
treatment for a bilateral eye condition.  Neither choroiditis nor 
any other bilateral eye condition is listed among the Veteran's 
active problems.  

Finally, the Veteran himself did not state that he is currently 
suffering from any bilateral eye condition.  In the Veteran's 
statements that have been associated with the claims file, he 
discusses suffering from an eye condition while on active 
service, a fact which the Board has conceded.  He does not, 
however, state that he is currently suffering from choroiditis or 
any other bilateral eye condition.  

In his July 2005 Substantive Appeal, the Veteran contended that 
he actually suffered from chorioretinitis - not choroiditis - and 
that his claim should be considered under the benefit of the 
doubt rule.  While evidence from Dr. Ruedemann does reflect a 
diagnosis of chorioretinitis, throughout service, his condition 
was consistently referred to as choroiditis.  Further, the 
benefit of the doubt rule is not at issue in this case, as the 
weight of the probative evidence is against the Veteran's claim. 

As the probative evidence of record indicates that the Veteran 
suffered from a preexisting eye condition that was not aggravated 
by his active service but does not indicate that he is currently 
suffering from a disability, the Board concludes that the Veteran 
has not met the criteria for service connection for an eye 
condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in October 2003 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform claimants 
of all five elements of a service connection claim, including how 
VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Though the Veteran in this case did not receive such notice 
regarding ratings and effective dates, his claim is being denied, 
so there can be no possibility of any prejudice to him.  
Additionally, the Veteran is represented by a national service 
organization that is intimately familiar with the adjudication of 
Veterans' claims.  Therefore, any notice deficiencies do not 
affect the essential fairness of the adjudication.  For this 
reason, no further action is required regarding the duty to 
notify.

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, and 
records of private medical treatment submitted by the Veteran.

A VA compensation and pension examination is not required in this 
case.  The Board may order an examination when the record shows 
that the Veteran has a current disability, indicates that this 
disability may be associated with the Veteran's active service, 
and does not contain sufficient evidence for the Board to make a 
decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record 
indicates that there may be a nexus between the current 
disability and any service related incident, then the Board may 
order an RO to have a claimant examined.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  In this case, there is no indication 
that the Veteran is currently suffering from a bilateral eye 
condition related to service.  Absent this, the Board may 
consider the medical records already in the file without 
requiring a VA examination.

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for choroiditis is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


